                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                            CR-15-69-GF-BMM

                        Plaintiff,
    vs.                                                    ORDER

JOHN EDMONSTON,

                        Defendant.

      Defendant John Edmonston has moved for early termination of his current

term of supervised release. (Doc. 33.) The Government does not oppose the

motion. (Doc. 34.) The Court conducted a hearing on the motion on August 7,

2019. For the reasons below, the Court will grant Edmonston’s motion.

      Edmonston pleaded guilty to Conspiracy to Defraud the United States. The

Court sentenced Edmonston to five years of probation on May 5, 2016. Edmonston

has completed 36 of the 60 months of probation. Edmonston’s probation officer

has indicated that Edmonston has complied with all of his supervision conditions.

      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such

action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in 18 U.S.C. §

3553(a) when evaluating whether to terminate a term of supervised release.
      The record reflects that Edmonston has complied with his supervision

conditions. Edmonston has demonstrated that he is able to conform his conduct to

the law. Edmonston has obtained steady employment and has changed his lifestyle

to address the Court’s obligations. Edmonston does not pose a threat to the

community. The factors in 18 U.S.C. § 3553 support an early termination of

supervised release.

       Accordingly, IT IS ORDERED:

       1.   Defendant’s Motion for Early Termination of Supervised Release

(Doc. 33) is GRANTED.

      DATED this 8th day of August, 2019.
